Citation Nr: 1235217	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  12-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's companion and caretaker


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1949 to August 1949.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issue of entitlement to service connection for a low back disorder will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1. In November 1962, the RO denied the Veteran's original claim of entitlement to service connection for a low back disorder.  Although provided notice of this rating, the Veteran did not perfect an appeal thereof.

2. In March 2000, the RO denied reopening the Veteran's claim of entitlement to service connection for a low back disorder.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

3. Evidence received since the March 2000 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.

CONCLUSION OF LAW

New and material evidence has been submitted since the March 2000 rating decision, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disorder because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from July 1949 to August 1949.  In August 1962, he submitted a claim of entitlement to service connection for a low back disorder that was denied in an October 1962 rating decision.  Although he received notice of this rating decision and notice of his appellate rights, he did not perfect an appeal.  As such, the October 1962 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.  In February 2000, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a low back disorder.  This claim was denied in a March 2000 rating decision.  The Veteran was sent notice of the March 2000 rating decision and notice of his appellate rights, but he did not perfect an appeal.  As such, the March 2000 rating decision is final based on the evidence then of record.  Id.  In February 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a low back disorder.  After this claim was denied in a June 2010 rating decision, he perfected an appeal.  This claim has been certified to the Board for appellate review.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disorder, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 2000 rating decision is the last final disallowance with respect to the claim at issue herein, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a low back disorder should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

The Veteran's service treatment records were of record at the time of the 
March 2000 rating decision.  A July 1949 enlistment examination does not demonstrate a diagnosis of a low back disorder or an indication that a low back disorder pre-existed service.  

A July 1949 service treatment record indicates the Veteran complained of a back ache that began three days prior.  It was noted that the first evidence of the back ache was one year before service when he was injured in a motor vehicle accident.  Physical examination determined that the Veteran had congenital kyphosis and scoliosis.  X-ray reports were normal.  An outpatient record indicates the Veteran sought treatment for his back five times while in service.  

A July 1949 medical evaluation shows a determination that the Veteran "would never be able to satisfactorily complete basic training."  It was determined that the Veteran's main trouble was that he could not engage in the requisite strenuous training.  The recommendation was that the Veteran should be eliminated from service "for medical reasons or under the provisions of AR 615-369." 

An August 1949 report of neuropsychiatric evaluation indicates the Veteran had incurred a back injury in an automobile accident when he was twenty years old.  On physical examination, no injury could be found, and the orthopedic clinic could find no reason as to why the Veteran could not perform his duties.  It was recommended that the Veteran be discharged administratively as "Inadaptable - AR 615-369."  An August 1949 separation examination does not demonstrate a low back disorder.  The Veteran's Form WD 53-58 indicates the reason for separation was "AR 615-369."

At the time of the March 2000 rating decision, the evidence of record also included a February 2000 private treatment record indicating the Veteran had severe, reoccurring back pain "which may be due to injuries suffered when he was in service 23 years ago."

Following the March 2000 rating decision, the Veteran submitted a May 2005 private treatment record, which indicated an magnetic resonance imaging of the Veteran's lumbar spine showed degenerative changes and decreased signal intensity.  VA treatment records and an April 2012 VA examination also demonstrate diagnoses of degenerative disc disease.  

In a February 2010 written statement, the Veteran asserted that he injured his back during basic training when he fell down the stairs in his barracks.  The Veteran reported that he went to sick call every other day, and as a result of his injury, he performed light kitchen duties until his discharge.  He stated that he was told at the time of his discharge that he had a little less than 10 percent disability and that as he got older, the percentage of his disability could be greater.

At an August 2012 hearing before the Board, the Veteran testified that he was not involved in an automobile accident prior to service, although he had fallen out of a tree when he was 10 or 12 years old.  Nevertheless, he asserted that after being treated with a back brace for the injury, he did not have any further problems with his back.  In support of this contention, the Veteran reported that he was able to work at a printing press and on a farm after his injury and prior to enlistment.  The Veteran also reported that his post-service occupation did not involve physical labor, but rather was supervisory in nature.  He testified that he had helped out with the family farm in the little ways that he could but that there were not many jobs he could handle due to his back pain.

The Board finds that the evidence submitted since the March 2000 rating decision is both new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  First, the evidence includes diagnoses of a chronic disability involving the Veteran's lumbosacral spine.  The RO based the March 2000 rating decision, in part, on the fact that the evidence of record was negative for a current chronic back disorder for rating purposes.  Therefore, this evidence is new and material as it was not previously submitted to VA for consideration and relates to the unestablished fact of a current diagnosis necessary to substantiate the Veteran's claim.  Second, the Veteran's testimony indicates that he did not injure his back in a motor vehicle accident prior to service.  The Veteran clarified that a previous injury incurred in his youth had healed and that his back pain had its onset in service when he fell down the stairs in his barracks.  In this respect, the RO also denied the Veteran's claim because it found his back disorder pre-existed service and was not aggravated by a superimposed injury or undue stress or strain in service.  As such, the Board finds that the Veteran's testimony regarding the absence of a pre-existing condition and the incurrence of an injury in service is new, in that it was not previously submitted to VA, and material, as it relates to whether the Veteran's current low back disorder had its onset in service.  The Veteran's July 1949 enlistment examination and service treatment records support his contentions that a low back disorder did not pre-exist service but rather was incurred in service.

For purposes of reopening his claim, the Veteran's statements since March 2000 are competent and credible evidence that he was not involved in a motor vehicle accident prior to service and that he injured his back in service when he fell down the stairs.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  Consequently, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a low back disorder.  In determining that the evidence submitted since the March 2000 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim to reopen the issue of entitlement to service connection for a low back disorder is granted to this extent only.


REMAND

Pursuant to his claim of entitlement to service connection for a low back disorder, the Veteran was afforded a VA examination in April 2012.  The VA examiner opined that the Veteran's degenerative disc arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the VA examiner found that although the Veteran incurred a back injury in service, his current disorder "most likely began prematurely by a severe back injury due to a motor vehicle accident prior to military service."  The VA examiner determined that the Veteran's back injury in service was minor and temporary and did not aggravate his pre-existing back condition.  Additionally, the VA examiner determined that the Veteran's pre-existing congenital back defects and his post-service occupational duties were most likely the causes of his current back disorder.  The VA examiner noted that the Veteran's work as a farmer would have required a lot of daily, repetitive heavy lifting, pushing, and pulling that would have placed a lot of mechanical stress on the Veteran's back.

Here, the April 2012 VA examiner's opinion appears to be based, in part, on incorrect factual bases.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  First, the VA examiner based the opinion on a pre-existing back injury incurred in a motor vehicle accident one year prior to the Veteran's entrance into service.  However, the Veteran testified at the August 2012 Board hearing that he was not involved in a motor vehicle accident prior to service, and although he had previously injured his back when he was much younger, his back had completely healed.  Additionally, the Veteran testified that his post-service work as a farmer did not require hard labor, therefore contradicting the VA examiner's premise regarding post-service aggravation of the pre-existing back disorder.  As the VA examiner's opinion focused on the presumption of a pre-existing back injury and did not address whether the Veteran's current low back disorder was directly related to an injury incurred in service, the Board finds that the April 2012 VA examination is inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a VA examination to determine whether the currently diagnosed low back disorder was incurred in or due to the Veteran's active duty service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any back disorder found, to include any orthopedic and neurological findings.   Following a review of the entire evidence of record, the clinical examination, and with consideration of the Veteran's statements regarding his medical history and post-service occupational activities, the examiner must state whether the Veteran's current low back disorder is related to his active duty service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice sent was returned as undeliverable.

3. After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.
4. 
Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


